NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



GREGORY ALLEN SPEARS,              )
DOC #716895,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D18-1275
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 19, 2019.

Appeal from the Circuit Court for Lee
County; Margaret O. Steinbeck, Judge.

Howard L. Dimmig, II, Public Defender,
and Andres Sanchez, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.

             Affirmed.




LaROSE, C.J., and SILBERMAN and ATKINSON, JJ., Concur.